NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

VVEB TRACKING SOLUTIONS, LLC
AND DANIEL WEXLER,
Plain.tiffs-Appellants,

V.

GOOGLE, INC.,
Defendarr,t-Appellee.

2012-1368

Appeal from the United States District Court for the
Eastern District of New York in case no. 08-CV-3139,
Judge Roslynn R. Mauskopf.

ON MOTION

ORDER

Web Tracking Solutions, LLC, Daniel Wexler, and
Google, Inc. jointly move for a BO-day extension of time,
until August 2, 2012, for Web Tracking Solutions, LLC, et
al. to file their principal brief, and for a 30-day extension
of time, until October 11, 2012, for Google, Inc. to file its
principal brief.

WEB TRACKING SOLUTIONS, LLC V. GOOGLE, INC. 2

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted

FOR THE COURT

   /s/ Jan Horbaly
Date J an Horbaly
Clerk

cc: Paul A. Lesko, Esq.

Charles K. Verhoeven, Esq. and g m
521 u°s`nci'is"isn'en»\\.ccncurr

JUN 2 0 2012
JAN HUBBALY
CLEHK